Citation Nr: 1455636	
Decision Date: 12/17/14    Archive Date: 12/24/14

DOCKET NO.  07-24 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to a compensable evaluation for sterility.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to October 1991, with additional subsequent service in the National Guard.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a November 2005 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board previously remanded this matter in April 2010, and then denied the claim in a September 2012 decision.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In April 2014, the Court issued a Memorandum Decision, which set aside the portion of the September 2012 Board decision that denied a compensable evaluation for sterility, and remanded the matter for further adjudication. 

Also in September 2012, the Board remanded the issues of service connection for cystic fibrosis, hypertension, headaches, a psychiatric disability, disability manifested by fatigue, heat exposure, and a right knee disability.  Those issues have not yet been returned to the Board and therefore, will not be addressed in this decision.  They will be the subject of a later decision, if necessary.


FINDING OF FACT

Throughout the course of this appeal, the Veteran has exhibited no symptoms related to his service-connected sterility other than azoospermia.


CONCLUSION OF LAW

The criteria for a compensable rating for sterility have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, Diagnostic Codes 7522, 7523, 7524, 7527 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In this case, the Veteran was provided with notice in May 2005 regarding what information and evidence is needed to substantiate his claim for an increased rating for his service-connected sterility.  He was also informed in a November 2008 letter as to how disability ratings and effective dates are assigned, and the type of evidence which impacts that determination.  See Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  This matter was last readjudicated in February 2012. 

Regarding VA's duty to assist the Veteran in obtaining evidence needed to substantiate his claim, the Board finds that all necessary assistance has been   provided in this case.  The evidence includes relevant post-service medical records, lay statements of the Veteran, and the Veteran has been afforded a comprehensive VA evaluation that addressed his complaints.  There is no indication of any additional relevant evidence that has not been obtained.

The Veteran also appeared at a hearing before the Board and presented oral testimony in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 
§ 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issue to the Veteran, and the Veteran testified as to his treatment history and symptomatology related to his claim for an increased rating.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.

Finally, inasmuch as the Veteran was provided with a VA examination on remand to address his sterility symptoms, the Board notes that actions requested in the prior remand have been undertaken.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action           is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R.       § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports  into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree    of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability 
picture more nearly approximates the criteria for the next higher rating, 38 C.F.R.      § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Veteran contends that a compensable rating is warranted for his service-connected sterility.  Regarding manifestations of his sterility, the Veteran referred to his sperm count in his April 2005 claim, and to "excessive and inconsistent voiding with leakage" in his July 2007 substantive appeal.

The Veteran's sterility is currently evaluated as noncompensable by analogy under Diagnostic Code 7599-7527.  VA regulations provide that, when a disability not specifically provided for in the rating schedule is encountered it will be rated under a closely-related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20.  The use of a "99" Code number indicates that the condition is not one specifically listed. 38 C.F.R. §§ 4.20, 4.27.  

Pursuant to Diagnostic Code 7527, residuals of prostate gland injuries, infections, and hypertrophy are evaluated as voiding dysfunction or urinary tract infection, whichever is predominant.  

In this case, the record does not show urinary tract infections.  Thus, in order to warrant a compensable rating under Diagnostic Code 7527 pursuant to voiding dysfunction, the evidence must show urinary frequency with a daytime voiding interval of between two and three hours, or awakening to void two times per night, to warrant a 10 percent rating.  If absorbent materials are required which must be changed less   than 2 times per day, a 20 percent rating is warranted.  38 C.F.R.       § 4.115a.  

Although the Veteran reported leakage on his substantive appeal, the medical record is devoid of mention of any such problem.  The Board observes that the Veteran did not report any such symptoms during his hearing before the undersigned.  In June 2010, following the Board's remand, the Veteran was afforded a VA urology examination.  The Veteran reported to the examiner that his urinary flow is okay     and that there is no obstruction.  He reported often awakening twice during the night to urinate, and urinating normally during the day.  The Board notes that the Veteran did not indicate a constant need to urinate twice during the night, such that the severity rises to the level of a compensable rating under the rating criteria for urinary frequency.  The report documents that the Veteran is not incontinent and does not require pads.  Regardless, the examiner stated that the Veteran does not have any specific urinary symptoms related to his sterility.  See 38 C.F.R. § 4.14 (the use of manifestations not resulting from service-connected disability is to be avoided).

Additionally, VA outpatient treatment records dated in October 2007, November 2008, and January 2012, specifically note that the Veteran has no hematuria, dysuria, urgency, or frequency.  In March 2012, it was noted that the Veteran voids without difficulty, and in November 2012, on review of the male genitourinary system, there was "no problem identified."  The record is otherwise devoid of evidence related to the Veteran's sterility, and there is no showing of urological symptoms associated with that sterility.  Therefore, the Board concludes that a compensable rating is not warranted under Diagnostic Code 7527.  38 C.F.R. § 4.115a.  

Nor is a compensable rating warranted under any other potentially applicable diagnostic code, to include Diagnostic Codes 7522 (deformity of the penis with loss of erectile power); 7523 (complete atrophy of both testes); or 7524 (removal of both testes).  Under those diagnostic codes, the evidence must show deformity of the penis, atrophy of both testes, or removal of both testicles to warrant a compensable rating.  Id.  Here, however, the record does not show that the Veteran has any penile deformity or other abnormality on physical examination, to include any atrophy or loss of one or both testicles.  Indeed, a February 2008 VA treatment note shows a normal penis, testicles, scrotal sac, and groin/pubis.  Physical examination of the genitourinary system in November 2008 was also noted to be "normal."  While the record does show problems with erectile dysfunction and a diagnosis of impotence of psychogenic origin, it does not indicate that any impotence is related to the Veteran's sterility found in service.  In any event, the Veteran is already in receipt of special monthly compensation for loss of use of a creative organ as a result of his service-connected sterility.  38 U.S.C.A. § 1114(k); 38 C.F.R. §§ 3.350(a)(1), 3.352.  

To the extent that the Veteran asserts that his sterility is more analogous to the  other diagnostic codes discussed above rather than Diagnostic Code 7527, consideration under those codes still does not result in a compensable disability rating.  As discussed, as physical examination of the penis and both testes was normal.  Moreover, to the extent that it has been argued that the Veteran should     be rated under Diagnostic Codes 7523 or 7524 because sterility or azoospermia is the functional equivalent of testicle impairment, such would still not result in a compensable evaluation as the Diagnostic Codes require atrophy or absence of the testicles itself, not merely loss of use.  Indeed, the SMC awarded to the Veteran serves the purpose of addressing the loss of use of a creative organ.  Loss or loss of use includes physical absence of a testicle as well as a reduction in size or atrophy of the testes or the absence of spermatozoa.  38 C.F.R. § 3.350(a).  The fact that section 3.350(a) distinguishes between loss of a testicle, atrophy of a testicle,       and the absence of spermatozoa suggests that sterility is not synonymous with absence/atrophy of the testicle, and that Diagnostic Codes 7523 and 7524 require atrophy or removal of the testicle for a compensable rating, not merely an absence of sperm.  

The Board has also considered other potentially relevant diagnostic codes, including Diagnostic Codes 7520 and 7521, which pertain to removal of the penis or penis glans.  However, the Veteran has not asserted, nor does the evidence otherwise show, that the Veteran has undergone any removal of the penis or penis glans.  Furthermore, based on the Veteran's argument that voiding dysfunction is not analogous or relevant to the current disability of sterility, it would follow that neither Diagnostic Code 7520 nor 7521 would be relevant here, as those diagnostic codes also provide for rating under voiding dysfunction.  In any event, absent evidence of removal of part of the penis or penis glans, those diagnostic codes are not applicable.  Similarly, absent evidence or allegations of chronic orchitis, Diagnostic Code 7525 is not applicable.

Thus, the Board concludes that the medical findings of record simply do not show symptoms related to the Veteran's sterility that would warrant a compensable evaluation under any of the relevant rating criteria.  Again, the Veteran also reported no such symptoms, and provided testimony suggesting that he mentioned his sterility with his claim simply to note its connectedness to his cystic fibrosis.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application    of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the established schedular criteria are inadequate to describe the severity and symptoms of the claimant's disability.   See Thun v. Peake, 22 Vet. App. 111, 118 (2008).  

The service-connected sterility is manifested by azoospermia, or an absence of sperm.   The Veteran has not identified any other symptoms not contemplated by his current award of SMC or rating under Diagnostic Code 7527 for voiding dysfunction.  Here, the rating criteria under the various diagnostic codes discussed above reasonably describe the Veteran's disability level and symptomatology and permit higher ratings for additional symptoms, none of which is presently shown by the probative evidence of record.  The noncompensable schedular rating along with SMC for loss of use of a creative organ fully contemplates the severity of the disorder and the assigned schedular evaluation is, therefore, adequate.  Id.  

Finally, the Veteran has not alleged that his sterility renders him unemployable,  and most recently, in September 2014, the Veteran withdrew a claim for a total disability rating based on individual unemployability (TDIU) as he is still working.  Thus, entitlement to a TDIU due to sterility is not raised by the record and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) is necessary.



ORDER

Entitlement to a compensable rating for sterility is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


